DISMISS and Opinion Filed December 31, 2018




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00965-CV

                           CRAIG STEVENS BROOKS, Appellant
                                         V.
                            ALLISON JEAN GIESLER, Appellee

                       On Appeal from the 417th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 417-54173-2018

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       The filing fee, docketing statement, and clerk’s record in this case are past due. By postcard

dated August 23, 2018, we notified appellant the $205 filing fee was due. We directed appellant

to remit the filing fee within ten days and expressly cautioned appellant that failure to do so would

result in dismissal of the appeal. Also by postcard dated August 23, 2018, we informed appellant

the docketing statement in this case was due. We cautioned appellant that failure to file the

docketing statement within ten days might result in the dismissal of this appeal without further

notice. By letter dated December 13, 2018, we informed appellant the clerk’s record had not been

filed because appellant had not paid for the clerk’s record. We directed appellant to provide

verification of payment or arrangements to pay for the clerk’s record or to provide written

documentation appellant had been found entitled to proceed without payment of costs within ten
days. We cautioned appellant that failure to do so would result in the dismissal of this appeal

without further notice. To date, appellant has not paid the filing fee, provided the required

documentation, or otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE

180965F.P05




                                              –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 CRAIG STEVENS BROOKS, Appellant                  On Appeal from the 417th Judicial District
                                                  Court, Collin County, Texas
 No. 05-18-00965-CV       V.                      Trial Court Cause No. 417-54173-2018.
                                                  Opinion delivered by Chief Justice Wright.
 ALLISON JEAN GIESLER, Appellee                   Justices Evans and Brown participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee ALLISON JEAN GIESLER recover her costs of this
appeal from appellant CRAIG STEVENS BROOKS.


Judgment entered December 31, 2018




                                            –3–